Oral motion to dismiss appeal, made on call of calendar, denied on condition that appellant proceed diligently to procure a proper record on appeal which shall include a case (Civ. Prae. Act, §§ 616, 575), and that appellant be ready to argue or submit the appeal at the December Term, beginning Monday, November 24, 1958, to which term the appeal has been *641adjourned. The ease shall be settled by the County Judge (see Village of Port Chester v. Sheehan, 5 A D 2d 839). Present — Nolan, P. J., Wenzel, Murphy, Ughetta and Hallinan, JJ.